Exhibit 16.1 (Margolis & Company P.C. Letterhead) September 11, 2009 Securities and Exchange Commission Washington, DC20549 Commissioners: We have read Item 4.01 of Met-Pro Corporation's Form 8-K being filed as of the date hereof and we have the following comments: 1. We agree with the statements made in paragraphs 1, 2(a), 2(b), and 3. 2. We have no basis which to agree or disagree with the statements made in paragraph 2(c). Very truly yours, /s/ Margolis & Company P.C. Margolis & Company P.C.
